Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 13th, 2022 has been entered. Claims 1-13 remain pending in the
application. Applicant’s amendments to the claims have overcome the claim objection, the 112(f) claim interpretation, and some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed July 13th, 2022. However, some 112(b) rejections remain, as detailed below. Regarding the Applicant’s amendments and arguments to overcome the 103 rejections, the Examiner did not find them persuasive, as detailed below.

Claim Objections
Claim1 objected to because of the following informalities:  at line 12, it appears that the claim should read "formed in the upper shell," not "formed the upper shell.".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what is meant by “the decoration strips are designed to fit alongside particular components of different vehicle models.” Particularly, it is unclear how many different designs the decoration strips may have, or what the features of each design are. For the purpose of examination, the Examiner interprets the claim to mean that the decoration strips are installed in the apparatus. Appropriate correction is required.
Regarding claim 12, it is unclear what is meant by “the shifting fork piece is designed to fit alongside particular components of different vehicle models.” Particularly, it is unclear how many different designs the shifting fork piece may have, or what the features of each design are. For the purpose of examination, the Examiner interprets the claim to mean that the shifting fork piece is installed in the apparatus. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Patent Publication No. 2016/0303942 A1) in view of Pacher (U.S. Patent Publication No. 2018/0354338 A1), and in further view of Kim (U.S. Patent Publication No. 2017/0138085 A1).
Regarding claim 1, Lim teaches an automobile air conditioner blowing adjusting shifting piece buckle structure comprising a shifting piece body (FIG. 4, upper knob 20 and lower knob 30), characterized in that the shifting piece body comprises an upper shell (FIG. 4, upper knob 20) and a lower shell (FIG. 4, lower knob 30); the upper shell extends downwards to form a connecting piece (FIG. 4, holding pieces 22, which extend downwards from the upper knob 20); and the upper shell and the lower shell are of an integrally-formed structure (note that Merriam-Webster defines “integral” as “composed of constituent parts.” Since the knob assembly of Lim is an assembly of assembled parts, the structure is integrally formed. “Integral Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/integral.); a cavity is formed between the upper shell and the lower shell (FIGS. 4 and 5, the three-dimensional space between the upper knob 20 and the lower knob 30, occupied by the vane 10), an indentation is formed the upper shell (FIG. 4, the portion of the volume between the upper knob 20 and the lower knob 30 that extends into the body of the upper knob 20), automobile air conditioner blades are clamped into the cavity (FIG. 5, the vane 10 fits into the space beneath the upper knob 20) through the indentation in the upper shell (FIG. 5, the vane 10 is inserted into the assembly through the opening beneath upper knob 20, then clamped in by the lower knob 30), and the automobile air conditioner blades are fixed into the open groove cavity through clamping parts (FIGS. 4 and 5, fitting projection 25, holding projection 32) arranged on the upper shell or the lower shell (FIGS. 4 and 5).
Lim fails to teach that the connecting piece is provided with convex lugs, and shaft holes are formed in the convex lugs; the shaft holes are connected with a shaft pin of a shifting fork; one or more positioning grooves are formed in the peripheries of the shaft holes, and the shaft pin is provided with one or more positioning pieces; the one or more positioning pieces are arranged in one or more the positioning grooves.
However, Pacher teaches that the connecting piece is provided with convex lugs (FIG. 2, first bearing point 54, second bearing point 58), and shaft holes are formed in the convex lugs (FIG. 2, slot 60 is formed into the bearing points 54 and 58); the shaft holes are connected with a shaft pin (FIG. 3, a shaft is created by bearing journals 14 and 18), of a shifting fork (FIG. 2, fork 10).
Lim and Pacher fail to teach that one or more positioning grooves are formed in the peripheries of the shaft holes, that the shaft pin is provided with one or more positioning pieces; and that the one or more positioning pieces are arranged in one or more the positioning grooves.
However, Kim teaches that one or more positioning grooves are formed in the peripheries of the shaft holes (FIG. 2, a groove is formed in the stepped portion 123 of the bottom plate 120), and the shaft pin is provided with one or more positioning pieces (FIG. 2, the stoppers 113 act as positioning pieces for the top plate 110); the one or more positioning pieces are arranged in one or more the positioning grooves (FIG. 2, the stoppers 113 are arranged in the groove formed by the stepped portion 123).
Lim teaches a wing knob for adjusting horizontal and vertical wings of an air vent. Pacher teaches a rotatable fork for such a wing knob. It would be obvious to a person having ordinary skill in the art to attach the connecting parts and rotatable fork of Pacher to the wing knob of Lim to allow for the adjusting of the horizontal wings of Lim with minimal strain placed on the vertical wings.
Furthermore, it would be obvious to make the wing knob of Lim integrally formed, as disclosed by Pacher. Once integrally formed, the wing knob may be installed on the wing by inserting the wing through the opening on either side of the wing knob. Additionally, Kim teaches a stopper-and-stepped portion assembly for limiting the rotational movement of a circular plate assembly. A person of ordinary skill in the art would find it obvious to implement the rotation limiting features to the rotatable fork of Kim and Pacher as modified above to limit the rotational range of the rotatable fork (e.g., by forming the groove in the stepped portion 123 of Kim into the convex lugs, and to form, and to form the stoppers 113 of Kim into the shaft pin). Limiting the range would prevent unwanted contact between the fork and the body of the wing knob, preventing possible damage and wear.
Regarding claim 2, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Additionally, Lim teaches that the connecting piece is located at one end of the upper shell or the lower shell (FIG. 4, holding pieces 22, which extend downwards from the upper knob 20).
Lim fails to teach that the convex lugs are arranged at the two ends of the connecting piece, the shaft holes are formed in the convex lugs, the one or more positioning grooves comprises at least one groove formed in the periphery of one of the convex lugs; or the one or more positioning grooves comprises at least one distal groove formed in the periphery of each of the convex lugs, and the one or more positioning grooves are arc-shaped grooves.
However, Pacher teaches that the convex lugs are arranged at the two ends of the connecting piece (FIG. 2, the bearing points 54 and 58 are each located at an end of the operating element 40), the shaft holes are formed in the convex lugs (FIG. 2, slot 60 is formed into the bearing points 54 and 58).
Pacher fails to teach that the one or more positioning grooves comprises at least one groove formed in the periphery of one of the convex lugs; or the one or more positioning grooves comprises at least one distal groove formed in the periphery of each of the convex lugs, and the one or more positioning grooves are arc-shaped grooves.
However, Kim teaches that the one or more positioning grooves comprises at least one groove formed in the periphery of one of the convex lugs; or the one or more positioning grooves comprises at least one distal groove formed in the periphery of each of the convex lugs (it would be obvious to a person of ordinary skill in the art to form the grooves of the stepped portions 123 into the peripheries of one end or two ends of the convex lugs to accommodate the stoppers 113 of the shaft pin and the one or more positioning grooves are arc-shaped grooves (FIG. 2, grooves of the stepped portion 123 are curved (i.e., arc-shaped)).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.
Regarding claim 3, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Lim fails to teach that the shifting fork comprises a shifting fork piece, the shaft pin and the one or more positioning pieces; the shifting fork piece, the shaft pin and the positioning pieces are integrally formed and designed; the one or more positioning pieces comprises at least one positioning piece formed at one distal end of the shaft pin; or the one or more positioning pieces comprises at least one positioning piece formed at each of two distal ends of the shaft pin.
However, Pacher teaches that the shifting fork comprises a shifting fork piece (FIGS. 1-3, fork 10), the shaft pin (FIG. 3, a shaft is created by bearing journals 14 and 18. Note that, though the shaft created by bearing journals 14 and 18 is interrupted by gaps, a person of ordinary skill in the art would still recognize it as a shaft, as other types of shaft (e.g., a crankshaft) have interrupted portions along the axis created by the shaft); the shifting fork piece and the shaft pin is integrally formed and designed (FIGS. 1-3, the fork 10, and the shaft created by bearing journals 14 and 18 are an integrally formed whole).
Pacher fails to teach the one or more positioning pieces, that the one or more positioning pieces are integrally formed and designed, the one or more positioning pieces comprises at least one positioning piece formed at one distal end of the shaft pin; or the one or more positioning pieces comprises at least one positioning piece formed at each of two distal ends of the shaft pin
However, Kim teaches teach one or more positioning pieces (FIG. 2, the stoppers 113 act as positioning pieces for the top plate 110), that the one or more positioning pieces are integrally formed and designed (FIG. 2, the stoppers 113 are integrally formed in a single piece with the top plate 110), that the positioning pieces are located above the shaft pin (It would be obvious, in the combined assembly described above, for the stoppers 113 to be disposed above the shaft pin), the one or more positioning pieces comprises at least one positioning piece formed at one distal end of the shaft pin; or the one or more positioning pieces comprises at least one positioning piece formed at each of two distal ends of the shaft pin (It would be obvious to a person of ordinary skill in the art to position one or two of the stoppers 113 at either end of the shaft pin, as formulated by the assembly described above).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.
Regarding claim 4, Lim, Pacher, and Kim teach the limitations of claim 2 recited above. Lim fails to teach that the number or the positions of the positioning pieces correspond to that or those of the positioning grooves.
However, Kim teaches that the number or the positions of the positioning pieces correspond to that or those of the positioning grooves (FIG. 2, there is one stopper 113 for each groove of the stepped portion 123).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.
Regarding claim 5, Lim, Pacher, and Kim teach the limitations of claim 3 recited above. The remainder of the rejection is substantively identical to the rejection of claim 4 above.
Regarding claim 6, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Lim and Pacher fail to teach that the positioning pieces are located in the positioning grooves and used for positioning rotation of the shifting fork; if the positioning groove is arranged at one of the convex lugs, the radian of the positioning groove is set to be 40-85 degrees; and if the positioning grooves are formed in each of the convex lugs, the radian of each positioning groove is set to be 40-180 degrees.
However, Kim teaches that the positioning pieces are located in the positioning grooves and used for positioning rotation of the shifting fork (FIG. 2, the stoppers 113 are arranged in the groove formed by the stepped portion 123 and the stepped portion 123 defines the possible position of the stoppers 113); if the positioning groove is arranged at one of the convex lugs, the radian of the positioning groove is set to be 40-85 degrees (paragraph 43, a rod coupler engagement groove 312 allows upper and lower rod couplers 313 and 314, and thereby the pole P, to rotate between 0 and 90 degrees, which overlaps the range of 40-85 degrees (For rejections via the anticipation of ranges, see MPEP 2131.03(I)); and if the positioning grooves are formed in each of the convex lugs, the radian of each positioning groove is set to be 40-180 degrees (paragraph 43, a rod coupler engagement groove 312 allows upper and lower rod couplers 313 and 314, and thereby the pole P, to rotate between 0 and 90 degrees, which overlaps the range of 40-180 degrees (For rejections via the anticipation of ranges, see MPEP 2131.03(I)).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1. Additionally, it would be obvious to one of ordinary skill in the art to limit the rotation of the shaft created by bearing journals 14 and 18 of Lim to the same range of rotation that the rod coupler engagement groove 312 allows for the pole P of Kim. This range limitation would be obvious to facilitate proper placement of the fork 10 of Lim, as well as prevent any unwanted contact between fork 10 and the other pieces of the assembly. Additionally, since the 0 to 90 degree range of Kim includes the 40 to 85 degree range and overlaps the and 40 to 180 degree ranges of claim 6, it would be obvious to a person of ordinary skill in the art to adjust the range of Kim to the ranges of claim 6 with no undue experimentation or unexpected results.
Regarding claim 7, Lim, Pacher, and Kim teach the limitations of claim 2 recited above. The remainder of the rejection is substantively identical to the rejection of claim 6 above.
Regarding claim 8, Lim, Pacher, and Kim teach the limitations of claim 3 recited above. The remainder of the rejection is substantively identical to the rejections of claims 6 and 7 above.
Regarding claim 9, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Lim teaches that the clamping parts are arranged at one end of the upper shell and one end of the lower shell (FIGS. 4 and 5, fitting projection 25, holding projection 32. Note that, because of the “or” included in this list, only one of the elements of the list must be rejected) or the two ends of the upper shell and the two ends of the lower shell respectively; each clamping part is provided with steps (The fitting projection 25 comprises a step extending from the upper knob 20, and the holding projection 32 comprises a step extending from the lower knob 30), and one or more steps are arranged according to the shapes of the automobile air conditioner blades respectively (FIGS. 4 and 5, the fitting projection 25 and holding projection 32 are arranged to hold the vane 10 in place).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.
Regarding claim 10, Lim, Pacher, and Kim teach the limitations of claim 2 recited above. Lim fails to teach that the convex lugs are vertically arranged or obliquely arranged inwards.
However, Pacher teaches that the convex lugs are vertically arranged (FIG. 2, slots 60 of the bearing points 54 and 58 are arranged colinearly (i.e., vertically). Note that, because of the “or” included in this list, only one of the elements of the list must be rejected) or obliquely arranged inwards.
Regarding claim 11, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Lim
teaches that decoration strips (FIG. 4, decoration member 50) are arranged at the bottom of the shifting
piece body (FIG. 4, the decoration member is positioned at an end (e.g., the bottom) of the upper knob
20 and lower knob 30); and the decoration strips are clamped into the shifting piece body through
clamping blocks (FIG. 4, hook pieces 33), and the decoration strips are designed to fit alongside particular components of different vehicle models (FIG. 4, the decoration member 50 is designed to fit
with the other components of the assembly).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for
the reasons articulated above with respect to claim 1.
Regarding claim 12, Lim, Pacher, and Kim teach the limitations of claim 3 recited above. Lim fails
to teach that the shifting fork piece is designed to fit alongside particular components of different vehicle models.
However, Pacher teaches that the shifting fork piece is designed to fit alongside particular components of different vehicle models (FIG. 2, the fork 10 is designed to fit with the other components of the assembly).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.
Regarding claim 13, Lim, Pacher, and Kim teach the limitations of claim 1 recited above. Lim teaches that concave operative surfaces are arranged on the surface of the upper shell and the surface of the lower shell (FIG. 5, the concave surfaces on the interior faces of the upper knob 20 and the lower knob 30 are arranged to fit the surfaces of the vane 10. Note that, because of the “or” included in this list, only one of the elements of the list must be rejected).
It would be obvious to a person of ordinary skill in the art to combine Lim, Pacher, and Kim for the reasons articulated above with respect to claim 1.

Response to Arguments
The Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. The reasons are as follows.
Applicant's arguments (page 8-11) is an allegation that the prior art does not teach the
amended limitations of claim 1. In response, the allegation is unpersuasive in view of the
detailed grounds of rejection above.
It is argued that the cited references do not teach that "the upper shell and the lower shell are of an integrally-formed structure, a cavity is formed between the upper shell and the lower shell, an indentation is formed in the upper shell, automobile air conditioner blades are clamped into the cavity through the indentation in the upper shell, and the automobile air conditioner blades are fixed into the cavity through clamping parts arranged on the upper shell or the lower shell." However, as discussed above, the structure of Lim is integrally formed. Furthermore, the Applicant does not argue in any further detail that the cited references do not teach the remainder of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762